DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance:
As claim 1, the prior arts fail to disclose a remote active antenna assembly
configured to receive the first information over a cable; wirelessly receive over a wireless communication protocol a control signal directly from the controller, the control
signal being indicative of the remote active antenna assembly being in one of a transmit
mode or a receive mode; wirelessly transmit, via a remote active element, the first
information to the at least one surrounding vehicle or the infrastructure external to the
vehicle in response to the control signal indicating that the remote active assembly is in
the transmit mode; and wirelessly receive, via the remote active element, the second
information from the at least one surrounding vehicle or the infrastructure external to the
vehicle in response to the control signal indicating that the remote active assembly is in
the receive mode in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	As claim 13, the prior arts fail to disclose an apparatus comprising the remote active antenna assembly includes a power amplifier configured to amplify the first information for transmission to the at least one surrounding vehicle or the infrastructure external to the vehicle, and wherein the remote active antenna assembly is further 
	As claim 13, the prior arts fail to disclose a computer-program product embodied in a non-transitory computer readable medium that is programmed to enable wireless communication for a vehicle, the computer-program product comprising instructions to generate a signal strength indicator indicative of a signal strength of a wireless transmission of the first information to the at least one surrounding vehicle or the infrastructure external to the vehicle; wirelessly transmit the signal strength indicator to at least one controller to one of increase or decrease the signal strength of data to be transmitted from vehicle; provide a measured temperature of a power amplifier that transmit the first information to the at least one surrounding vehicle or the infrastructure; and wirelessly transmit the measured temperature of the power amplifier to the at least one controller to decrease the signal strength of data to be transmitted from the vehicle in the event the measured temperature of the power amplifier exceeds a predetermined temperature value in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414